Citation Nr: 0105828	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to February 18, 1999, 
for the award of service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1968 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the Buffalo 
RO, which granted service connection for right ear tinnitus, 
effective February 18, 1999.  


FINDINGS OF FACT

1.  In January 1970, during service, the veteran was injured 
by shrapnel and sustained injury to his right mastoid which 
resulted in right ear hearing loss and right ear tinnitus, as 
shown on the service medical records.

2.  On December 10, 1970, less than one year following his 
separation from service, the veteran's filed a statement that 
can reasonable be construed as a claim for service connection 
for right ear tinnitus, but the RO did not adjudicate that 
issue at that time.  

3.  The veteran filed the current claim for service 
connection for right ear tinnitus on February 18, 1999.  

4.  A June 1999 VA audiology examination confirmed that the 
veteran still has right ear tinnitus due to the shrapnel 
injury during service. 

5.  In a September 1999 rating decision, service connection 
for right ear tinnitus was granted effective from February 
18, 1999.


CONCLUSION OF LAW

The criteria for assignment of an effective date of July 21, 
1970, for the award of service connection for right ear 
tinnitus, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400(b)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted service 
connection for right ear tinnitus effective July 1970, the 
date of his original claim for VA disability benefits 
following his discharge from service because his tinnitus has 
been present since service.  He maintains that he did not 
know that there was a clinical name for "ringing in the 
years" for many years and had described his ear problem only 
as "ringing in the ears" until he discovered the clinical 
name.  He related that he thought that he had described this 
problem to the VA examiners in 1970 and so he does not 
understand why tinnitus was not noted upon examination at 
that time.  

The Board notes that the veteran was recently granted service 
connection for right ear tinnitus is a September 1999 rating 
decision.  The grant of service connection was effective 
February 18, 1999, the date of receipt of his recent claim 
for such benefits.  In that rating decision, the RO noted 
that a review of the service medical records was "negative 
for any complaints or clinical evidence of tinnitus."  
However, a current June 1999 VA audiology examination 
confirmed that the veteran has right ear tinnitus due to 
acoustic trauma during service.  The grant of service 
connection was based on this examination.  

A review of the service medical records shows that in January 
1970, the veteran triggered an explosive device (a grenade) 
during combat in Vietnam, which resulted in shrapnel wound 
injuries to include a wound in the area of the right mastoid.  
The Board also notes that the veteran also apparently 
suffered acoustic trauma at this time.  A hospitalization 
report dated January 25, 1970, noted that the veteran 
reported having constant tinnitus of the right ear, as well 
as right ear hearing loss, since the injury.  The veteran was 
thereafter discharged in July 1970 based on his shrapnel 
wound injuries.  At that time, an audiogram was performed 
which showed right ear hearing loss.  There were no notations 
by the examiner other than the auditory threshold readings. 

The Board notes, at this point, that it is unclear why the RO 
determined in the September 1999 rating decision that a 
review of the service medical records was "negative for any 
complaints or clinical evidence of tinnitus," given the 
evidence noted above.  Indeed, it does not appear that the 
complete service medical records were reviewed, as these 
records clearly include diagnoses of tinnitus on more than 
one occasion.  

Thereafter, the veteran's original claim for VA disability 
benefits was received in July 1970.  The veteran claimed to 
have hearing loss at that time; however, he did not 
specifically report having ringing in his ears or tinnitus.  
In September 1970, the veteran underwent a VA examination.  
At that time, he did not report having ringing in his ears or 
tinnitus.  He was referred for an audiological examination 
with regard to his claimed hearing loss.  In October 1970, he 
was afforded the VA audiological examination.  Although the 
veteran currently reports that he told that examiner of his 
tinnitus, the examiner did not report any of the veteran's 
complaints regarding tinnitus or hearing loss.  Only the 
auditory threshold readings were reported, which showed 
hearing loss.  In a November 1970 rating decision, service 
connection was granted for defective hearing, rated as non-
compensable effective July 21, 1970, the day after the 
veteran's separation from service.  The grant was based on a 
finding that the grenade blast during service resulted in 
this hearing loss.  

On December 10, 1970, the veteran filed a statement in 
support of his claim (via a VA Form 21-4138), in which he 
expressed disagreement with the assigned rating for his 
service-connected tinnitus.  In addition, he reported having 
"constant ringing in the right ear" which was consistent 
with his service medical records and essentially duplicated 
his complaints following the recent injury.  Thereafter, the 
veteran was issued a statement of the case as to the issue of 
an increased rating for hearing loss.  The veteran's 
complaints regarding ringing in the right ear were apparently 
taken as part of his right ear hearing loss complaints.  A 
separate claim for service connection for tinnitus was not 
adjudicated at that time.  

The Board notes, however, that VA has a duty to adjudicate 
claims reasonably raised by the record.  See Norris v. West, 
12 Vet. App. 413, 417 (1999), citing EF v. Derwinski, 1 Vet. 
App. 324, 326 (2000).  VA also is required to apply all 
relevant law in adjudicating the claim, even though not 
raised by the appellant.  Id., citing Shockley v. West, 11 
Vet. App. 208, 214 (1998).  Given those mandates, and, in 
view of the veteran's 1970 complaints of tinnitus and the in-
service diagnoses of tinnitus, the Board will accord the 
veteran the benefit of the doubt, and find that on December 
10, 1970, it was reasonable for the RO to find that the 
veteran was requesting a determination of entitlement to a 
benefit or belief of entitlement to a benefit, including 
ringing in his right ear; thus, he had then filed a claim for 
tinnitus of the right ear.  See 38 C.F.R. § 3.1(p) (2000).

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2000).  The applicable regulations governing 
effective dates for compensation provide that the effective 
date for service connection is the date following separation 
from active service, if the claim is received within one year 
after separation from service; otherwise, the effective date 
is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000).

Based on the facts noted above, the Board finds that, in this 
case, the December 1970 claim for right ear tinnitus was 
received within one year of service discharge.  Although the 
audiological examination conducted in October 1970 did not 
culminate in a diagnosis of tinnitus, the veteran was only 
being examined with regard to hearing loss at that time.  
However, as tinnitus was diagnosed during service a few 
months prior to the veteran's discharge from service, a 
contemporaneous diagnosis of tinnitus was then of record.  
The veteran's post-service report of constant ringing in his 
right ear was exactly the same as his in-service report of 
constant ringing in his right ear, and the Board finds the 
veteran's assertions that he has experienced tinnitus since 
his discharge from service (as he expressed to the June 1999 
VA examiner) to be credible.  Moreover, inasmuch as the claim 
for service connection for tinnitus remained pending since 
December 1970 (see 38 C.F.R. § 3.160(c), defining a pending 
claim as a formal or informal application that has not been 
finally adjudicated), the report of the June 1999 VA 
audiology examination, which served as the basis for the RO's 
grant of service connection for right ear tinnitus, 
essentially confirmed that the veteran still has right ear 
tinnitus due to the shrapnel injury during service.  

Under these circumstances, the Board finds that, pursuant to 
38 C.F.R. § 3.400(b)(2) (2000), the proper effective date for 
service connection for right ear tinnitus is July 21, 1970, 
the day following the date of the veteran's discharge from 
active military service.


ORDER

An effective date of July 21, 1970, for the award of service 
connection for right ear tinnitus, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

